      3:19-cv-00823-JFA       Date Filed 06/17/20     Entry Number 32       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA

 Jeffery Joe,                                        C/A No. 3:19-cv-00823-JFA-SVH

                                 Plaintiff,

 v.
                                                                   ORDER
 Kershaw County Sheriff’s Office; Kershaw
 County; Brad Lawson; and Justin Spivey,

                                 Defendants.


       Plaintiff, Jeffrey Joe, brings this civil rights action pursuant to pursuant to 42 U.S.C.

§ 1983, asserting (1) a Fourth Amendment violation against Brad Lawson (“Lawson”) and

Justin Spivey (“Spivey”) for use of excessive force during Plaintiff’s arrest, (2) claims

against Kershaw County Sheriff’s Office (“KCSO”) for battery pursuant to the South

Carolina Tort Claims Act (“SCTCA”), and (3) claims for negligence and gross against

KCSO and Kershaw County as it pertains to medical care rendered to Plaintiff, also

pursuant to the SCTCA. After a period of discovery, all Defendants moved for

summary judgment. (ECF No. 20). In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.), all pretrial proceedings, including the

instant motion for summary judgment, were referred to the Magistrate Judge

for initial review.
        3:19-cv-00823-JFA       Date Filed 06/17/20     Entry Number 32      Page 2 of 3




         After reviewing the Motion for summary judgment and all relevant submissions, the

Magistrate Judge assigned to this action 1 prepared a thorough Report and Recommendation

(“Report”). (ECF No. 29). Within the Report, the Magistrate Judge recommends that

Defendants’ motion for summary judgment be denied in part and granted in part. The

Report sets forth, in detail, the relevant facts and standards of law on this matter, and this

Court incorporates those facts and standards without a recitation.

         Plaintiff and Defendants were advised of their right to object to the Report, which

was entered on the docket on June 1, 2020. Id. The Magistrate Judge required objections,

if any, to be filed by June 15, 2020. Id. None of the parties submitted any objections. Thus,

this matter is ripe for review.

         A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

         Here, each party has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                2
      3:19-cv-00823-JFA       Date Filed 06/17/20    Entry Number 32       Page 3 of 3




indicates that the Magistrate Judge correctly concluded that Defendants’ motion for

summary judgment should be denied in part and granted in part.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 29). Consequently, Defendants’ motion is granted as to Plaintiff’s claims for

negligent hiring, supervision, training, and retention against KCSO, as well as claims for

negligence and gross negligence against KCSO and Kershaw County. Defendants’ motion

is denied as to all other claims.

IT IS SO ORDERED.



June 17, 2020                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                              3
